Title: From William Stephens Smith to David Humphreys, 20 January 1783
From: Smith, William Stephens
To: Humphreys, David


                        
                            Dear Humphries,
                            Dobbs’s Ferry 20th Jany 1783—
                        
                        I received yours of the 17th inst. last night, the death of that brave, and venerable officer, Lord Stirling,
                            I sincerely lament, his faults were so dimmed by the lustre of his Virtues, that they were scarcely decernable, and I
                            think Society has met with a Loss in his exit—the natural goodness of his Heart, and the general rectitude of his Conduct
                            in public Life, entitles him to the tributary Tear If he had failings; let them be buried in oblivion, and the assertions
                            of Stern confirmed "That death opens the gate of fame, and shutts the door of Envy after it."
                        Inclosed, I transmit Copies of Letters received from New York, by the Way of Hd Qr, and request your serious
                            exertions to have my power extended—When you peruse them, give a full scope to every generous sentiment that your breast
                            can boast of—and I am confident its weight will be sufficient. I know the delicacy of the Situation of our General, with
                            respect to Congress &c.—therefore cannot expect any-thing from that quarter, which runs Counter to their
                            Resolves—but if I can be permitted to act as Circumstances require in certain Cases, with respect to relieving the
                            distresses of Individuals where my Country cannot be injur’d by it, I shall consider myself richly repaid for the
                            sacrifice I am making of time, Pleasure &c., and will chearfully submit my Conduct to
                            the severest examination.
                        You are not my Dr Humphries unacquainted with the pleasure derived, from disinterested services to the
                            distress’d, and I am sure you will leave nothing undone, (that propriety will justify you in attempting) to furnish me
                            with the power of enjoying these sensations.
                        I need pay no more than assure you I shall be anxious to hear from you in reply. With respectful Compliments
                            to the General and Mrs Washington I remain Your Sincere friend
                        
                            W.S. Smith Lt Colo.
                        
                    N.B. Remember me to Walker & tell him I should not have put him under the N.B. if I could have brought him in cleverly above—